Citation Nr: 1517511	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   


FINDING OF FACT

The Veteran was exposed to inservice acoustic trauma and he has provided credible sworn testimony that his tinnitus originated in service following the firing of weaponry, with continuation thereof through the present.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with VA's duties to notify and assist the Veteran, as codified in the United States Code and its implementing regulations, or as set forth in the body of law interpretive thereof, is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has provided written testimony that he was subject to excessive noise levels in service in connection with weaponry fire and his proximity to helicopter noise.  Such testimony is competent, credible, and persuasive as to the occurrence of inservice acoustic trauma, and, thus, such trauma is conceded.  

As well, credible and persuasive written testimony is furnished by the Veteran that he began experiencing tinnitus following acoustic trauma in service and that it continued postservice.  While the Board notes that service treatment records are negative for complaints or findings of tinnitus, the first postservice VA medical examination in January 1977 yielded a pertinent diagnosis of tinnitus aurium, subjective, due to bilateral sensorineural deafness.  The Veteran's inservice and postservice complaints of tinnitus were likewise set forth.  The subsequently developed record includes the report of a VA examination attempted in 2011, but not completed due to the state of the Veteran's ears, as well as a VA examination in July 2012, findings from which yielded a diagnosis of tinnitus and a medical opinion denying any nexus between the Veteran's tinnitus and his period of military service and inservice acoustic trauma.  Notice was taken by the VA examiner in 2012 that the Veteran was exposed to inservice helicopter noise and weaponry fire without ear protection while serving in Vietnam and that there was noise exposure occupationally and through recreational activities after service, but with hearing protection in use both occupationally and during that recreation.  

The basis of the VA examiner's adverse nexus opinion in 2012 was principally the absence of documented complaints or findings of tinnitus in service treatment records.  No mention was made of the initial diagnosis of tinnitus in 1977 and apparently no consideration was afforded the Veteran's complaints of ear ringing and roaring made known at that time which he dated to service.  On that basis, the negative nexus opinion of 2012 is sufficiently discredited and based on the evidence of record as a whole and particularly the findings obtained on the 1977 evaluation by VA, the Board resolves reasonable doubt in the Veteran's favor and finds that it is at least as likely as not that his tinnitus was incurred in service.  To that end, service connection for tinnitus is conceded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


